Citation Nr: 0639653	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  05-05 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy. 

2.  Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.



FINDINGS OF FACT

1.  The veteran did not incur cardiomyopathy in service and 
cardiomyopathy is not otherwise related to service. 

2.  The veteran did not incur diabetes mellitus in service 
and diabetes mellitus is not otherwise related to service. 



CONCLUSIONS OF LAW

1.  Cardiomyopathy was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303, 3.304 (2006).

2.  Diabetes mellitus was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303, 3.304 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.  VA has a duty to indicate which portion of 
information should be provided by the claimant, and which 
portion VA will try to obtain on the claimant's behalf, which 
was accomplished in a letter dated in September 2003.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must typically be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this was fulfilled by the September 
2003 letter when it generally advised the veteran to send the 
RO any evidence in his possession that could substantiate his 
claims.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's VA 
medical records and the veteran has not indicated the 
presence of any other outstanding relevant records and has 
not requested VA's assistance in obtaining any other 
evidence.  The Board notes that the veteran's service medical 
records have not been associated with the claims file.

VA is under a duty to make as many requests as are necessary 
to obtain records in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(2).  In cases where a veteran's 
service medical records have been destroyed in the July 12, 
1973, fire at the National Personnel Records Center (NPRC), 
there is a heightened duty to search for medical information 
from alternative sources to reconstruct these records. Cuevas 
v. Principi, 3 Vet. App. 543, 548 (1992); Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990).

Via a letter dated in September 2003 the veteran was notified 
that his service medical records could not be located and are 
believed to have been destroyed in the 1973 fire at the NPRC.  
The RO asked the veteran to execute NA Form 13055, but the 
veteran did not provide the RO with enough information to 
attempt to locate records from sources other than the NPRC.  
Nevertheless, the Board notes that in September 2003 the RO 
attempted to obtain alternative records for the period that 
the veteran was assigned to a medical nutritional test unit, 
but no records were found.  Accordingly, VA has fulfilled its 
duty to assist to the extent possible under the circumstances 
of the case, and with respect to any possibly outstanding 
records no further assistance is required because the veteran 
has not cooperated to the extent necessary to enable the RO 
to search for alternative records.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (2006).  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  A medical examination is not necessary to make a 
decision on the claims on appeal because, as discussed below 
in greater detail, there is no competent indication that the 
disabilities involved with the present appeal are associated 
with his period of service.  

Given the preceding, VA has satisfied its duties to the 
veteran given the circumstances of this case.





Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102 (2006).

Analysis

The evidence indicates that the veteran was first diagnosed 
as having diabetes mellitus in March 2000 and heart 
disability in July 1998, over 40 years after discharge from 
service.  The veteran contends that these diseases are 
directly related to the period that he served in a medical 
nutritional test unit, when he was fed large amounts of food.  
A copy of special orders dated in December 1954 confirms that 
the veteran was assigned to a medical nutritional test unit.  
The veteran, however, as a lay person is not competent to 
opine on the etiology of his claimed disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

There is no medical evidence that the veteran developed heart 
disease or diabetes during service or within one year of 
separation from service.  Further, there is no competent 
evidence attributing his diabetes and heart disease to any 
event in service, including serving in a medical nutritional 
test unit.  In the absence of such evidence, the Board finds 
that the preponderance of the evidence is against the claim.  


ORDER

Service connection for cardiomyopathy is denied. 

Service connection for diabetes mellitus is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


